ORDER
PER CURIAM.
Bill Meador (Defendant) appeals from the judgment upon his convictions by a jury for involuntary manslaughter in the first degree, Section 565.024.1(2), RSMo 2000, and assault in the second degree, Section 565.060, RSMo 2000, for which Defendant was sentenced as a persistent offender to two terms of fifteen-years’ imprisonment to be served consecutively. On appeal, Defendant argues the trial court erred in (1) failing to grant Defendant a new trial because the State elicited testimony regarding Defendant’s failure to give a statement to the investigating officer, (2) failing to grant Defendant a new *691trial because the State offered evidence of other uncharged crimes, and (3) admitting the results of Defendant’s blood test. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).